Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed June 17, 2020.
The effective filing date of this AIA  application is seen as December 22, 2017, the date of the earliest priority application (FINLAND 20176159).
The present application also claims priority to:
PCT international application number PCT/FI2018/050893 filed December 10, 2018
The claims filed December 15, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 6, 12, & 18
1-13
Cancelled:
5 & 17
none

none
none
Added:
none
14-20

Claims 1-4, 6-16, and 18-20 are currently pending.
Claims 5 and 17 have been cancelled.
No claims have been withdrawn.
Claims 1-4, 6-16, and 18-20 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim(s)
Feature Not Shown
1, 4, 6, 11, 15, 16, & 18
"non-periodic microstructure" and or other "non-periodic" element

Applicant may have other claimed configurational and/or geometrical features that 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-16, and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0019258 of Levola (Levola, cited by Applicant).
With respect to claim 1, Levola (Fig. 6, ¶ 84) discloses an optical waveguide comprising:
a waveguide body ("Also the expanded beam is waveguided within the substrate 7.") capable of guiding light in a waveguide plane in two dimensions (per Fig. 6, to the right from the in-coupling grating 10 and orthogonally to out-coupling grating 30), and
a diffractive optical element (any one or all of 10, 20 and 30, and including grating 30 of Fig. 10c, ¶ 113) provided on a surface or within the waveguide body (7), the diffractive optical element extending in said two dimensions and each location of the diffractive optical element having a diffractive optical response for light directed thereto (per Fig. 6),
wherein:
the diffractive optical element (e.g., grating 30) is a multi-region element comprising a plurality of regions with a different diffractive optical 
at least at some of said regions (see Fig. 6, ¶ 84; Fig. 10c and elements F30) are constant-response regions with periodic diffractive grating (generally the larger flanking members shown in Figs. 10a/b) within which the diffractive optical response is constant (as the elements are the same, their diffractive optical response is seen as the same and as constant),
the diffractive optical element comprises intermediate regions (between the larger flanking regions in Figs. 10a/b) with non-periodic microstructure (per Figs. 10a/b and between the larger flanking regions) between said constant-response regions, and
the diffractive optical response of the intermediate regions changes continuously in the waveguide plane (per ¶ 116, at least angular changes may be continuous and within the contemplation/scope of the Levola disclosure "selected to implement a desired angular distribution").
With respect to claim 2, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
said constant-response regions are distributed in the diffractive optical element in two dimensions of the waveguide plane.
With respect to claim 3, Levola as set forth above discloses the optical waveguide according to claim 2, including one wherein

The F30 elements are seen to provide essentially non-zero diffractive optical response.
With respect to claim 4, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the diffractive optical element (Figs. 10a-d, grating 30 with elements F30) is essentially non-periodic throughout the element.
With respect to claim 6, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
at least at the intermediate regions, the non-periodic microstructure defines the diffractive optical response.
Per claim 1, above, in Figs. 10a-d, grating 30 with elements F30, such elements between the larger flanking elements are seen to provide, and thus define, the diffractive optical response.
With respect to claim 7, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the diffractive optical response that changes continuously is the intensity of diffraction to at least on predefined angle with a predefined angle of incidence and wavelength.
¶ 117, "out-coupling elements F30 may have diffractive ridges, wherein the height of said diffractive ridges is smaller near the center of said out-coupling portion 30 than near the periphery of said out-coupling portion 30."
With respect to claim 8, Levola as set forth above discloses the optical 
the diffractive optical response of the intermediate regions changes continuously for a plurality of angles of incidence and/or wavelengths.
¶ 117, "out-coupling elements F30 may have diffractive ridges, wherein the height of said diffractive ridges is smaller near the center of said out-coupling portion 30 than near the periphery of said out-coupling portion 30." This is seen to apply across the optical regimes, particularly in light of ¶ 116, where "[e]ach element F30 may have its own angular diffraction efficiency. For example, grating period, profile form, profile height, blaze angle, refractive index difference and/or fill factor of a diffractive element F30 may be selected to implement a desired angular distribution of radiance at a predetermined location (x,z) on the out-coupling portion 30."
With respect to claim 9, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein:
the waveguide is a display waveguide of a diffractive personal display, such as a head mounted display or head-up display (Figs. 1-3b), and
the diffractive optical element is an in-coupling diffractive optical element, exit pupil expander diffractive optical element or out-coupling diffractive optical element thereof, or a combination diffractive optical element serving for two or more of said functions (grating 30 is seen as an out-coupling element).
With respect to claim 10, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein:
the waveguide is a multilayered waveguide (Figs. 8a/b), and
the diffractive optical element is an intermediate diffractive optical element positioned between two waveguide layers and interacts optically with the 
With respect to claim 11, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the diffractive optical element consists of a non-periodic or partially non-periodic microstructure defining the diffractive optical response thereof,
the microstructure having local height variation of less than 10%.
Per ¶¶ 113-118, such non-periodicity and height consistency are seen as within the range disclosed.
With respect to claim 12, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the diffractive optical element consists of a microstructure defining the diffractive optical response thereof,
the microstructure being free from graded height profiles taking the local height of the microstructure to zero or close to zero, or, alternatively,
take the height to the height of the a [sic] neighboring diffractive optical element contained by the waveguide element.
Figs. 4 and 5 show structures similar to that of Applicant’s Figs. 2A/B. Consequently, due to the similarities in graded height profiles, Levola Figs. 4/5 are seen to read upon claim 12.
With respect to claim 14, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
each of said constant-response regions has an essentially non-zero diffractive optical response.
Per claim 3, above, the F30 elements are seen to provide essentially non-zero 
With respect to claim 15, Levola as set forth above discloses the optical waveguide according to claim 14, including one wherein
the diffractive optical element (Figs. 10a-d, grating 30 with elements F30) is essentially non-periodic throughout the element.
Per claim 4, above.
With respect to claim 16, Levola as set forth above discloses the optical waveguide according to claim 3, including one wherein
the diffractive optical element (Figs. 10a-d, grating 30 with elements F30) is essentially non-periodic throughout the element.
Per claim 4, above.
With respect to claim 18, Levola as set forth above discloses the optical waveguide according to claim 2, including one wherein
at least at the intermediate regions, the diffractive optical element (Figs. 10a-d, grating 30 with elements F30) comprises the non-periodic microstructure defining the diffractive optical response.
Per claim 4, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Levola as set forth above in view of U.S. Patent Application Publication No. 2017/0031171 of Vallius et al. (Vallius, cited by Applicant).
With respect to claim 13, Levola as set forth above discloses a diffractive waveguide display, including one comprising-
an optical waveguide including
a multi-region diffractive structure for modifying a light field inside the waveguide (Fig. 6, gratings 10 and 20), and
the optical waveguide is an optical waveguide according to claim 1 (per above).
Levola as set forth above does not disclose:
an image projector for providing an image-containing light field inside the optical waveguide.
Vallius discloses a diffractive optical elements with varying direction for depth modulation that includes (Fig. 3):
a multi-region diffractive structure for modifying a light field inside the waveguide (¶ 24, "FIG. 3 shows a view of an illustrative exit pupil expander (EPE) 305."), and
an image projector for providing an image-containing light field inside the optical waveguide (¶ 21, "System 100 may include an imager 105 that works with an optical system 110 to deliver images as a virtual display to a user's eye 115)."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an imaging system along the lines 
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a virtual display along the lines of Levola Fig. 3B) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
an image projector for providing an image-containing light field inside the optical waveguide.
With respect to claim 19, Levola in view of Vallius as set forth above discloses the diffractive waveguide display according to claim 13, including one wherein
said constant-response regions of the optical waveguide are distributed in the diffractive optical element in two dimensions of the waveguide plane.
Generally seen as true for all real structures and per Fig. 6, ¶ 84; Fig. 10c and elements F30.
With respect to claim 20, Levola in view of Vallius as set forth above discloses the diffractive waveguide display according to claim 13, including one wherein
each of said constant-response regions of the optical waveguide have an essentially non-zero diffractive optical response.
The spacing between grating elements is seen to provide essentially non-zero diffractive optical response.

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
Applicant respectfully submits that now that claim 1 has been amended to recite that the constant-response region has periodic diffractive grating, Levola fails to teach each and every element of the claims. This amendment now rules out an interpretation, where the constant-response region could be the region between individual diffractive elements F30 of Figs. 10a-c of Levola. Applicant submits that those regions of Levola have no microstructures at all, since they are the regions between the microstructures of Levola.
Examiner response: Applicant does not rebut the rejection here. No explanation is made as to how the "amendment now rules out an interpretation, where the constant-response region could be the region between individual diffractive elements F30 of Figs. 10a-c of Levola". There is no analysis present in Applicant’s remarks, just self-serving conclusions.

Moreover, Applicant respectfully submits that while paragraph [0113] of Levola states the out-coupling portion 30 forms a "substantially continuous diffractive surface", claim 1 is directed to a waveguide with intermediate regions where the change of the diffractive optical response is continuous. The continuous change is illustrated in Fig. 2B of the application under examination. This subject matter of the present claims is not taught or suggested by Levola.
Examiner response: Figs. 10a, 10b of Levola clearly show discontinuous arcs of diffractive material that are both periodic and non-periodic. The rejections are not rebutted.

Based on the foregoing, Levola does not disclose features of claim 1 because the constant-response regions with periodic grating are not disclosed. As a result, no intermediate regions can be "between" the constant-response regions either, because the constant-response regions aren't disclosed. Moreover, there is no clear and unambiguous disclosure of a diffractive region in Levola, where the change of the diffractive optical response is specifically continuous in nature. Thus, Levola fails to teach each and every element of the amended claims.
Examiner response: Again, no analysis means no rebuttal.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200393609 A1 of December 17, 2020 was previously cited.
as they appear to be related in substance to the present application and are apparently from the same inventor.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 19, 2022